Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2020 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed November 2, 2020 is acknowledged. Claims 4-5, 15 and 20 are cancelled. Claims 1, 9-10 and 21-22 are amended. Claims 1-3, 6-14, 16-19 and 21-22 are pending and under examination in this office action.
4.	Applicant’s arguments filed on November 2, 2020 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection of claims 10, 14 and 19 is withdrawn in response to Applicant’s amendment to the claims.

The rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.
The rejection of claims 21-22 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by McNamara et al. (US8507438 as evidenced by Kaila et al. (Curr. Opin. In Neurobiol. 2014; 26:34-41, cited previously), Gu et al. (Neuron 2015; 88: 484-491, as in IDS) and Panayiotopoulos (The Epilesies: Seizures, syndromes and Managmenet, Oxfordshire (UK): Bladon Medical Publishing 2005) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Kadam (US2017/0281579) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 21-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10369189 is withdrawn in response to Applicant’s amendment to the claims.
The provisional rejection of claims 21-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/436867 is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US8507438) in view of Binder et al. (J. Neurosci. 1999; 19:1424-
The rejection of claim 5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10369189 in view of Binder and Gu is moot because the claim is canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on November 2, 2020, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 11-13, 16-18, and 21-22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-3, 6-9, 11-13, 16-18, and 21-22 encompass using a genus of TrkB inhibitor or a genus of PLC1 inhibitor for treating a subject susceptible to the development of epilepsy, inducing remission of epilepsy and transforming medically refractory epilepsy to medically responsive epilepsy.
On p. 8-10 of the response, Applicant argues that the claims all relate to administration of a TrkB inhibitor and the specification provides a sufficient number of TrkB inhibitors including pY816 and 1NMPP1 to support that Applicant is in possession of using the claimed genus of TrkB inhibitors in the claimed method because the instant claims are directed to a method of treatment and Applicant does not claim TrkB inhibitors. Applicant cites paragraphs [0043]-[0045], Example 3, figure 2, paragraph [0052] and MPEP2163 in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of TrkB inhibitors and PLC inhibitors for treating epilepsy, inducing remission of epilepsy or transforming medically refractory epilepsy to medically responsive epilepsy because the structural and functional relationship between pY816 and 1NMPP1, and other TrkB inhibitors and PLC inhibitors is unknown, and the specification provides no sufficiently detailed information regarding complete or partial  inhibitors for treating epilepsy, inducing remission of epilepsy or transforming medically refractory epilepsy to medically responsive epilepsy. 
As previously made of record, while the specification describes several possible TrkB inhibitors or PLC1 inhibitors on p. 9, paragraphs [0043]-[0045] of the specification, there is no information regarding the relation of structure of other TrkB inhibitors and PLC1 inhibitors to the function of pY816 (i.e. SEQ ID NO:1-SEQ ID NO:2) in uncoupling TrkB from PLC1  or the inhibition activity of 1NMPP1 in TrkBF616A and thus it is not known what other structures/characteristics are required by the claimed genus of TrkB inhibitors and PLC1 inhibitors in order to maintain the activity of pY816 or in reducing epilepsy or inhibition activity of 1NMPP1 in TrkBF616A. Since the common characteristics/features of other TrkB inhibitors and PLC1 inhibitors are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention.   Thus, Applicant is not in possession of using the claimed genus of structurally and functionally undefined TrkB inhibitors or PLC1 inhibitors in treating epilepsy, inducing remission of epilepsy or transforming medically refractory epilepsy to medically responsive epilepsy. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description for using the claimed genus of TrkB inhibitors and the claimed genus of PLC1 inhibitors in the claimed method. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. In addition, Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of TrkB inhibitors and PLC1 inhibitors in treating epilepsy, inducing remission of epilepsy or transforming medically refractory epilepsy to medically responsive epilepsy, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-3, 5-9, 11-13, 16-18, and 21-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 6, 8-14, 18-19 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US8507438, as in IDS) in view of Binder et al. (J. Neurosci. 1999; 19:1424-1436, as in IDS) and Gu et al. (Neuron 2015; 88: 484-491, as in IDS), and evidentiary references: Kaila et al. (Curr. Opin. In Neurobiol. 2014; 26:34-41, cited previously) and Panayiotopoulos (The Epilesies: Seizures, syndromes and Managmenet, Oxfordshire (UK): Bladon Medical Publishing 2005, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-3, 6, 8-10 as amended are drawn to methods of treating a subject susceptible to the development of epilepsy, inducing remission of epilepsy in a subject or transforming medically refractory epilepsy in a subject to medically responsive epilepsy comprising administering to the subject a therapeutically effective amount of a TrkB inhibitor or a PLCI inhibitor including pY816, wherein the inhibitor is administered to the subject immediately following an isolated seizure and wherein the isolated seizure is not status epilepticus (SE).
Claims 11-14, 16 and 18-19 as amended are drawn to methods of inducing remission of epilepsy in a subject or transforming medically refractory epilepsy in a subject to medically responsive epilepsy comprising administering to the subject a I inhibitor wherein the inhibitor is administered for a period of about 2 weeks.
Claims 21-22 as amended are drawn to methods of inducing remission of epilepsy in a subject or transforming medically refractory epilepsy in a subject to medically responsive epilepsy comprising administering to the subject a therapeutically effective amount of a TrkB inhibitor or optionally in combination with one or more antiseizure drugs, wherein the TrkB inhibitor is administered to the subject immediately following an isolated seizure.
On p.12-14 of the response, Applicant argues that the inventors unexpectedly discovered that administration of a TrkB inhibitor to an individual susceptible to the development of epilepsy and following an isolated seizure (not status epilepticus) reduces susceptibility to seizure such as inducing remission of epilepsy. Applicant argues that Binder does not teach administration of a TrkB inhibitor immediately after an isolated seizure or for a period of two weeks to induce remission epilepsy or transform medically refractory epilepsy to medically responsive epilepsy.  Applicant acknowledges that Gu teaches administration of a TrkB inhibitor following SE but argues that the treatment in Gu was administered to a previously normal mouse not susceptibility to epilepsy and SE is not an isolated seizure. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 
i. McNamara teaches methods of treating a subject having different neurological disorders including epilepsy and temporal lobe epilepsy (TLE), comprising administering to the subject a therapeutically effective amount of an inhibitor of TrkB-mediated activation of PLC1 phosphorylation including pY816 alone or in combination with one or more pharmaceutical compositions including antiseizure drugs, which relate to the claimed methods  (see abstract; col. 2, lines 6-25; col. 8, lines 23-55; col. 11, lines 12-29; col. 24-28, examples 1-2, col. 29-34, example 4; col. 36-38, example 8, in particular). McNamara also teaches inducing remission of epilepsy and transforming medically refractory epilepsy in a subject medically responsive epilepsy using a TrkB inhibitor in combination with one or more antiseizure drugs because McNamara teaches patients with different forms of epilepsy including TLE and also teaches a subject susceptible to the development of epilepsy, temporal lobe epilepsy (TLE) including medically refractory TLE and transforming medically refractory epilepsy in a subject to medically responsive epilepsy (see col. 2, lines 6-25; col. 8, lines 23-55, col. 24-28, examples 1-2, col. 29-34, example 4; col. 36-38, example 8, in particular); and TLE is a medically refractory epilepsy as evidenced by Kaila et al. (see p. 34; Kaila et al. Curr. Opin. In Neurobiol. 2014; 26:34-41). McNamara also teaches that the TrkB inhibitor is a phospholipase Cl (PLC1) inhibitor including pY816 (see col. 11, lines 12-29, in particular).
McNamara also teaches administering the pY816 to the subject with different forms of epilepsy including an isolated seizure or not status of epilepticus as recited in 
McNamara also teaches different doses including a dose per day of at least about 2 mg, at least about 5 mg, at least about 10 mg, at least about 20 mg as appropriate minimal starting dosages, about 1, 2, 3,…20mg, 10mg/kg, or a dose range of about 0.01mg-1000mg, about 1-500mg, about 0.001mg/kg-100mg/kg or 1mg/kg-10mg/kg, which is either within or overlapping with the claimed range recited in claims 7 and 17  (i.e. about 10-20mg/kg or twice daily at a dose of about 10-20mg/kg) (see col.3, 
ii. The difference between the claimed methods and McNamara is teach that the TrkB inhibitor/PLCg1 inhibitor is administered to the subject immediately following an isolated seizure as recited in independent claims 1, 9, 21 and 22 or for a period of about 2 weeks as recited in independent claims 11 and 18.
iii. While McNamara does not teach that the TrkB inhibitor/PLCg1 inhibitor is administered to the subject immediately following an isolated seizure as recited in independent claims 1, 9, 21 and 22 or for a period of about 2 weeks as recited in independent claims 11 and 18, Binder and Gu teach these limitations and provide motivation and an expectation of success in administration of the inhibitor to the subject immediately following an isolated seizure as in claims 1, 9, 21 and 22 or for a period of about 2 weeks as in claims 11 and 18 in the method of McNamara. In particular, Binder teaches that isolated seizure is sufficient to activate TrkB and intraventricular administration of a TrkB inhibitor, TrkB-Fc, selectively inhibits kindling development (see abstract; p. 1425-1426, kindling procedure; p. 1426, 2nd col., 3rd paragraph to p. 1428, in particular), and Gu teaches that an episode of a single seizure lasting more than five minutes or two or more seizures within a five-minute period results in excessive activation of TrkB and that inhibition of TrkB signaling initiated following the seizure and continued for 2 weeks (see p. 484, 2nd col., 2nd paragraph) and inhibition of seizure by st col., the last paragraph to 2nd col.) and a striking reduction in spontaneous seizure can be found during the 2 weeks immediately after epilepsy and treatment with pY816 for 3 days commencing after epilepsy prevents epilepsy-induced anxiety-like behavior (see 488-489). It would have been obvious to combine the teachings of Binder and Gu with the teaching of McNamara to administer the TrkB inhibitor/PLCg1 inhibitor including pY816 to the subject immediately following termination of an isolated seizure or for a period of about 2 weeks in the method of McNamara because McNamara teaches methods of treating  different forms of epilepsy including an isolated seizure or not status of epilepticus including clonic seizure, atonic seizure, reflex seizure and also teaches methods of treating epilepsy and temporal lobe epilepsy (TLE), comprising administering to the subject a therapeutically effective amount of an inhibitor of TrkB-mediated activation of PLC1 phosphorylation including pY816 alone or in combination with one or more pharmaceutical compositions including antiseizure drugs, while Binder teaches that isolated seizure is sufficient to activate TrkB and intraventricular administration of a TrkB inhibitor, TrkB-Fc, selectively inhibits kindling development, and Gu teaches that an episode of a single seizure lasting more than five minutes or two or more seizures within a five-minute period results in excessive activation of TrkB and that inhibition of TrkB signaling initiated following the 
iv. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 st col., the last paragraph to 2nd col.) and a striking reduction in spontaneous seizure can be found during the 2 weeks immediately after epilepsy and treatment with pY816 for 3 days commencing after epilepsy. The teaching of Binder provides motivation and expectation of success in administering to the subject immediately following an isolated seizure because an isolated seizure is sufficient to activate TrkB and intraventricular administration of a TrkB inhibitor selectively inhibits seizure development as taught by Binder, and the teaching of Gu provides motivation and expectation of success in treatment with the claimed TrkB inhibitor and/or PLCr inhibitor for a period of about 2 weeks to induce remission of epilepsy or transform medically refractory epilepsy to medically responsive epilepsy because Gu teaches an episode of a single seizure lasting more than five minutes or two or more seizures within a five-minute period, which results in excessive activation of TrkB, and that inhibition of TrkB signaling initiated following the seizure and continued 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 1-3, 6, 8-14, 18-19 and 21-22 under 35 U.S.C. 103 as being unpatentable over McNamara in view of Binder and Gu, and evidentiary references: Kaila and Panayiotopoulos is maintained.

9.	Claims 7 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US8507438, as in IDS) in view of Binder et al. (1999, as in IDS) and Gu et al. (2015, as in IDS) and evidentiary references: Kaila et al. (2014) and Panayiotopoulos (2005) as applied to claims 1-3, 6, 8-14 and 18-19 above, and further Kadam (US2017/0281579, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 15 of the response, Applicant argues that McNamara, Binder and Gu do not teach the claimed methods and Kadam does not cure the deficiencies of McNamara, Binder and Gu.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
	i. For the reasons set forth above, McNamara, Binder and Gu teach the method recited in claims 1-3, 6, 8-14, 18-19 and 21-22.
ii. While McNamara, Binder and Gu do not teach the dose range that is exactly identical to the claimed range (10-20mg/kg) as in claims 7 and 17, McNamara teaches different doses including a dose per day of at least about 2 mg, at least about 5 mg, at least about 10 mg, at least about 20 mg as appropriate minimal starting dosages, about 1, 2, 3,…20mg, 10mg/kg, or a dose range of about 0.01mg-1000mg, about 1-500mg, about 0.001mg/kg-100mg/kg or 1mg/kg-10mg/kg, which is either within or overlapping with the claimed range recited in claims 7 and 17  (i.e. about 10-20mg/kg or twice daily at a dose of about 10-20mg/kg) (see col.3, lines 13-25; col. 18, lines 50-55, in particular). In addition, Kadam teaches different doses for an anti-epilepsy/seizure agent  or Kadam because McNamara teaches different doses including a dose per day of at least about 2 mg, at least about 5 mg, at least about 10 mg, at least about 20 mg as appropriate minimal starting dosages, about 1, 2, 3,…20mg, 10mg/kg, or a dose range of about 0.01mg-1000mg, about 1-500mg, about 0.001mg/kg-100mg/kg or 1mg/kg-10mg/kg, and Kadam teaches doses of 15-25mg/kg, 5-10mg/kg or 1, 2, 3, 4, 5…20mg/kg for an anti-epilepsy/seizure agent including TrkB antagonist for the treatment of refractory epilepsy. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05-I. The person of ordinary skill would have had a reasonable expectation of success in using the claimed dose range in McNamara’s method because McNamara requires a dose range either within or overlapping with the claimed range and Kadam teaches doses of 15-25mg/kg, 5-10mg/kg or 1, 2, 3, 4, 5…20mg/kg for an anti-epilepsy/seizure agent including TrkB antagonist for the treatment of refractory epilepsy. The skilled artisan would have been motivated to use Kadam’s dose range because the references both teach the use of a dose range either within or overlapping with the claimed range, while Kadam expressly suggests doses of 15-25mg/kg, 5-10mg/kg or 1, 2, 3, 4, 5…20mg/kg for an anti-epilepsy/seizure agent including TrkB antagonist for the treatment of refractory epilepsy. 

Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 7 and .

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-14 and 17-19 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10369189 or claims 1-15 of U.S. Patent No. 11129870 (Application No. 16/436867) in view of Binder et al. (J. Neurosci. 1999; 19:1424-1436, as in IDS) and Gu et al. (Neuron 2015; 88: 484-491, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.

Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claims of the ‘189  patent or copending Application No. 16/436867 obvious for the same reasons set forth above under 103 rejection. While the claims of the ‘189 or the ‘870 patent do not recite the limitations “wherein the inhibitor is administered to the subject immediately following an isolated seizure” and “for a period of about 2 weeks” as instant independent claims, Binder and Gu teach these limitations and provide motivation and an expectation of success in administration of the inhibitor to the subject immediately following termination of an isolated seizure as in claims 1 and 9 and for a period of about 2 weeks as in claims 11 and 18 in the method of the ‘189 or the ‘870 patent for the same reasons set forth above. accordingly, the rejection of claims 1-3, 5-14 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of US10369189 or claims 1-15 of US11129870 in view of Binder and Gu is maintained until a terminal disclaimer is filed. 


Conclusion

11.	NO CLAIM IS ALLOWED.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu (PhD dissertation, A peptide Selectively Uncoupling BDNF Receptor TrkB from Phospholipase C1 Prevents Epilepsy and Anxiety-like Disorder, Duke University, 2015, cited previously) teaches methods of treating status epilepticus including TLE, refractory epilepsy in a subject comprising administering to the subject a therapeutically effective amount of a pY816 (see p. 34-68).
Kang et al. (Eur. J. Neurosci. 2015; 42:2792-2804. doi:10111/ejn.13094, cited previously) teaches methods of treating TLE, refractory epilepsy in a subject comprising administering to the subject a therapeutically effective amount of a TrkB antagonist, ANA12 (see p. 6-10).
SEQ ID NO:1
US-13-030-977-1
; Sequence 1, Application US/13030977
; Patent No. 8507438
; GENERAL INFORMATION
;  APPLICANT: James, McNamara
;  APPLICANT:Xiao-Ping, He
;  APPLICANT:Yangzhong, Huang
;  APPLICANT:Bin, Gu
;  APPLICANT:Enhui, Pan
;  TITLE OF INVENTION: Compositions and Methods for the Treatment of Neurologic and
;  TITLE OF INVENTION:Psychiatric Conditions
;  FILE REFERENCE: 11-298
;  CURRENT APPLICATION NUMBER: US/13/030,977
;  CURRENT FILING DATE: 2011-02-18
;  PRIOR APPLICATION NUMBER: 61/306714
;  PRIOR FILING DATE: 2010-02-22
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 25
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-13-030-977-1

  Query Match             100.0%;  Score 68;  DB 6;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQNLAKASPVYLDI 14
              ||||||||||||||
Db         12 LQNLAKASPVYLDI 25

US-13-030-977-3
; Sequence 3, Application US/13030977
; Patent No. 8507438
; GENERAL INFORMATION
;  APPLICANT: James, McNamara
;  APPLICANT:Xiao-Ping, He
;  APPLICANT:Yangzhong, Huang
;  APPLICANT:Bin, Gu
;  APPLICANT:Enhui, Pan
;  TITLE OF INVENTION: Compositions and Methods for the Treatment of Neurologic and
;  TITLE OF INVENTION:Psychiatric Conditions
;  FILE REFERENCE: 11-298
;  CURRENT APPLICATION NUMBER: US/13/030,977
;  CURRENT FILING DATE: 2011-02-18
;  PRIOR APPLICATION NUMBER: 61/306714
;  PRIOR FILING DATE: 2010-02-22
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 25
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (22)..(22)
;  OTHER INFORMATION: Y is phosphorylated
US-13-030-977-3

  Query Match             100.0%;  Score 68;  DB 6;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQNLAKASPVYLDI 14
              ||||||||||||||
Db         12 LQNLAKASPVYLDI 25
 
US-13-789-617-3
; Sequence 3, Application US/13789617
; Publication No. US20130177576A1
; GENERAL INFORMATION
;  APPLICANT: James, McNamara
;  APPLICANT:Xiao-Ping, He
;  APPLICANT:Yangzhong, Huang
;  APPLICANT:Bin, Gu
;  APPLICANT:Enhui, Pan
;  TITLE OF INVENTION: Compositions and Methods for the Treatment of Neurologic and
;  TITLE OF INVENTION:Psychiatric Conditions
;  FILE REFERENCE: 11-298-US-DIV
;  CURRENT APPLICATION NUMBER: US/13/789,617
;  CURRENT FILING DATE: 2013-03-07
;  PRIOR APPLICATION NUMBER: 13/030,977
;  PRIOR FILING DATE: 2011-02-18
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 25
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  LOCATION: (22)..(22)
;  OTHER INFORMATION: Y is phosphorylated
US-13-789-617-3

  Query Match             100.0%;  Score 68;  DB 11;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||
Db         12 LQNLAKASPVYLDI 25

US-14-281-584-1
; Sequence 1, Application US/14281584
; Publication No. US20150018281A1
; GENERAL INFORMATION
;  APPLICANT: DUKE UNIVERSITY
;  APPLICANT:McNamara, James O.
;  APPLICANT:He, Xiao-Ping
;  APPLICANT:Huang, Yangzhong
;  APPLICANT:Gu, Bin
;  TITLE OF INVENTION: Compositions and Methods for the Treatment of Neurologic and
;  TITLE OF INVENTION:Psychiatric Conditions
;  FILE REFERENCE: 11-298-US-CIP
;  CURRENT APPLICATION NUMBER: US/14/281,584
;  CURRENT FILING DATE: 2014-05-19
;  PRIOR APPLICATION NUMBER: 13/789,617
;  PRIOR FILING DATE: 2013-03-07
;  PRIOR APPLICATION NUMBER: 13/030,977
;  PRIOR FILING DATE: 2011-02-18
;  PRIOR APPLICATION NUMBER: 61/306,714
;  PRIOR FILING DATE: 2010-02-22
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 25
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-14-281-584-1

  Query Match             100.0%;  Score 68;  DB 13;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQNLAKASPVYLDI 14
              ||||||||||||||
Db         12 LQNLAKASPVYLDI 25

AZM49631
ID   AZM49631 standard; peptide; 25 AA.
XX
AC   AZM49631;
XX
DT   27-OCT-2011  (first entry)
XX
DE   Human TrkB (806-819)-HIV Tat fusion peptide phospho-Tat-pTrkBY816, SEQ 1.
XX
KW   PLC gamma 1 inhibitor; TAT protein; TrkB receptor; addiction; analgesic;
KW   anticonvulsant; anxiety disorder; cell signaling; cerebroprotective;
KW   cerebrovascular ischemia; enzyme inhibition; epilepsy; fusion protein;
KW   head injury; migraine; mood disorder; neuroleptic; neurological disease;
KW   neuroprotective; pain; phosphorylation; prophylactic to disease;
KW   protein therapy; psychiatric-gen.; schizophrenia; therapeutic;
KW   tranquilizer; tropomyosin-related kinase B.
XX
OS   Human immunodeficiency virus.
OS   Homo sapiens.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Region          1..11
FT                   /label= HIV_TAT_peptide
FT   Region          12..25
FT                   /label= Human_TrkB(806-819)_peptide
FT   Modified-site   22
FT                   /note= "O-phosphorylated"
XX
CC PN   WO2011103471-A1.
XX
CC PD   25-AUG-2011.
XX
CC PF   18-FEB-2011; 2011WO-US025491.
XX
PR   22-FEB-2010; 2010US-0306714P.
XX
CC PA   (UDUK ) UNIV DUKE.
XX
CC PI   Mcnamara JO,  He X,  Huang Y,  Gu B,  Pan E;
XX
DR   WPI; 2011-K93299/58.

CC PT   Treating a disorder of nervous system in a subject comprises 
CC PT   administering interfering molecule that inhibits tropomyosin-related 
CC PT   kinase B (TrkB)-mediated activation of phospholipase C (PLC)-gamma-1 to 
CC PT   the subject.
XX
CC PS   Claim 13; SEQ ID NO 1; 71pp; English.
XX
CC   The present invention relates to methods for treating, ameliorating and 
CC   preventing the onset or limiting the progression of a nervous system 
CC   disorder in a patient by administering an interfering molecule that 
CC   inhibits tropomyosin-related kinase B (TrkB)-mediated activation of PLC-
CC   gamma-1 and hence PLC-gamma-1-mediated signaling pathways which are known
CC   to be involved in processes such as limbic epileptogenesis. The present 
CC   invention also provides: (1) an isolated phosphopeptide AZM49631 derived 
CC   from residues 806-819 of human TrkB is phosphorylated at Tyr at position 
CC   22 (corresponding to residue 816 of TrkB), where the phosphopeptide is 
CC   associated with protein phosphorylation; (2) a pharmaceutical composition
CC   comprising the isolated phosphopeptide or its pharmaceutically acceptable
CC   salt and a pharmaceutically acceptable carrier in an unit dosage form; 
CC   and (3) a kit comprising the isolated phosphopeptide. The interfering 
CC   molecule is a small molecule capable of permeating the blood brain 
CC   barrier and inhibit the PLC-gamma-1 activation in vivo. The methods are 
CC   useful for treating, ameliorating and preventing the nervous system 
CC   disorders (e.g., stroke, anxiety, epilepsy, head trauma, migraine, pain, 
CC   schizophrenia, affective disorders, addiction and its combinations) in a 
CC   patient. The present sequence is a fusion peptide comprising a human TrkB
CC   (806-819) peptide and a HIV tat (47-57) peptide AZM49632, which inhibits 
CC   TrkB-mediated activation of PLC-gamma-1 and is therefore useful in the 
CC   methods of the invention. Fusion peptides containing the HIV tat peptide 
CC   have been shown to permeate the plasma membrane of cells in vitro in 
CC   addition to permeating the blood-brain barrier in vivo.
XX
SQ   Sequence 25 AA;

  Query Match             100.0%;  Score 68;  DB 18;  Length 25;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LQNLAKASPVYLDI 14
              ||||||||||||||
Db         12 LQNLAKASPVYLDI 25


13.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


September 11, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649